Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 12-23, and 28-30 are pending and rejected. Claims 24-27 are withdrawn as being drawn to a non-elected invention. Claims 6-11 are cancelled. Claims 1, 12, 15, and 22 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Non-compliant Amendment
	Claims 1, 12, and 28 have been amended at step (a) (step (e) for claim 28) to require that the carbon precursor polymer or monomer has a carbon yield of >50%, however, the added portions have not been underlined, making the amendment non-compliant. The claims are being examined with the interpretation that these added portions are required in the claims. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 12-23, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1, 12, and 28, the claims have been amended to indicate that the graphitic film has a carbon yield of >50%, however, there is insufficient support for this limitation. The specification describes the carbon precursor materials as having a specific carbon yield, but it does not indicate that the graphitic film has a specific carbon yield and therefore the claims are considered to include new matter. Appropriate action is required without adding new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12-23, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 12, and 28, the claims have been amended to indicate that the graphitic film has a carbon yield of greater than 50%, however, it is unclear what the carbon yield for the graphitic film is referring to. The specification describes the carbon precursor materials as having a specific carbon yield, but it does not indicate that the graphitic film has a specific carbon yield. Therefore, it is unclear whether the graphitic film is intended to have a specific carbon yield compared to the polymer film or compared to the carbon film prior to graphitization. For the purposes of examination, performing the claimed process with the claimed materials is expected to result in a graphitic film having a carbon yield of >50%. Since none of the dependent claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter. 
	Regarding claim 28, the steps of the claims are listed as being (e), (f), (g), and (h) such that it is unclear whether steps (a)-(c) are required and if so, what they need to be. For the purposes of examination, the claim is being interpreted as though the steps are (a), (b), (c), and (d) as in claims 1 and 12. Since none of the dependent claims remedy the clarity of claim 28, they are also rendered indefinite. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, US 2015/0044364 A1 in view of Ozaki, US 2011/0243830 A1, El-shazly, “Reduced Humic Acid Nanosheets and its Uses as Nanofiller”, 2015, Lee, US 2012/0021250 A1, and Yamamoto, US 2014/0335420 A1 and as evidenced by McCarthy, US 2013/0141774 A1.
Regarding claim 1, Katayama teaches a process for producing a graphitic film (forming a carbonaceous film and a graphite film, title, abstract, and 0025) comprising the steps of:
(a) forming a polymeric film from at least one polymer selected from polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole (0025 and 0033), where the example of film preparation results in a mixed solution of preliminary polymer materials and a solvent, which is then applied to an aluminum foil or solid substrate (0127),
(b) where the films are then dried (0128), indicating that the liquid is removed to form the polymer film
(c) carbonizing the precursor polymer composite film, or polymerizing said monomer and 15then carbonizing the precursor polymer composite film, at a carbonization temperature of at least 300°C to obtain a carbonized composite film (carbonizing the polymer film, i.e. precursor polymer composite film, at a temperature of 550°C or higher and 800°C and lower, 0025 and 0064); and
(d) thermally treating the carbonized composite film at a final graphitization temperature higher than 1,250°C to obtain the graphitic film (forming a graphite film by heat-treating the carbonaceous film at a temperature of 2400°C or higher, 0025 and 0108).
Therefore, the carbonization and graphitization temperatures are within the ranges of instant claim 1. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama teaches using a carbonization and graphitization temperature within the range of instant claim 1 their teachings anticipate the range.
Katayama does not teach mixing humic acid with the carbon precursor. 
	Ozaki teaches forming a carbon catalyst by heating a raw material containing resin and a metal to carbonize the resin so that a carbon catalyst is obtained (abstract). They teach a raw material-preparing step, a carbonizing step, a metal removing step, and a heat-treatment step (0033). They teach that in the raw material-preparing step, a raw material containing a resin and a metal is prepared where the resin is a polymer material that can be carbonized (0034). They teach that the resin includes polyimidazole, humic acid, polyimide, polyfurfuryl alcohol, polyvinyl alcohol, polyvinylidene chloride, and polyacrylonitrile among others, where one, two, or more kinds may be used in combination (0034). They teach preparing the raw material by mixing the resin and metal where the mixing can include solvent mixing (0048), indicating that the raw materials, i.e. polymer and metal will be mixed in solvent. They teach carbonizing the raw material at a temperature of 300°C to 1500°C (0050-0051), indicating that the material carbonizes within the temperature range of Katayama. Therefore, Ozaki teaches that mixtures of humic acid and polymers such as polyimide and polyimidazole are capable of carbonizing, where the resin is not limited as long as it is a polymer material that can be carbonized (note 0034).
	From the teachings of Ozaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama to have mixed humic acid with the carbon precursor to form a solution or suspension of the polymer materials followed by applying the mixture to the substrate for drying and subsequent carbonizing and graphitizing because Ozaki teaches that mixtures of humic acid and polymers similar to those taught by Katayama are capable of carbonizing as desired by Katayama as a preceding step to graphitization, where the polymer is not limited as long as it can be carbonized, such that it will provide the desired and predictable result of providing a carbonized film from materials capable of carbonizing.
Katayama in view of Ozaki do not teach the chemical composition of humic acid.
	El-shazly teaches reducing humic acid extracted from leonardite (abstract). They teach that humic acid derived from leonardite is considered as low cost and a readily available source of functionalized graphene platelets (pg. 86, Introduction). They teach that reduced humic acid has more ordered carbon atoms than untreated humic acid where the graphitic structure has more quality and a higher crystal quality than that for the humic acid where humic acid has more disordered carbon atoms (pg. 89, Raman Analysis). They teach that the process provides a low temperature and cost-effective approach to synthesize graphene oxide-like nanosheets using humic acid extracted from leonardite (pg. 90, Conclusion).
	From the teachings of El-shazly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama in view of Ozaki to have used reduced humic acid in the polymer mixture because El-shazly teaches that it has a higher quality graphitic structure and higher crystal quality such that it will be expected to provide humic acid that is closer to the desired graphitic structure. Therefore, in the process of Katayama in view of Ozaki and El-shazly, the humic acid is selected from reduced humic acid. 
Katayama in view of Ozaki and El-shazly do not teach forming the film on the substrate under the influence of an orientation-inducing stress field to align the humic acid molecules.
	Lee teaches a method of preparing a carbon thin film (abstract). They teach a method of preparing a carbon film by forming a polymer layer on a substrate by using a coating process, forming a protective layer on the polymer layer, and heat-treating the substrate to form a carbon thin film on the substrate (0009-0012). They teach that Step 1A includes providing a first mixture including the polymer and a solvent or a second mixture including a precursor of the polymer and solvent to the substrate by using a coating process (0075), indicating that a slurry or suspension of a carbon precursor polymer or a monomer and a liquid is formed since it is a mixture of the materials such that it is expected to form a suspension. They teach coating the mixture by methods including doctor blade coating or gravure printing (0077). They teach soft baking to remove the solvent contained in the first mixture and/or the second mixture (0079), indicating that the films are dried since the solvent is removed. They then teach carbonizing the film after forming the protective layer in an inert atmosphere in the temperature range of 600°C to 1500°C (0083 and 0088-0090). 
	From the teachings of Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki and El-shazly to have formed a carbon precursor polymer or monomer liquid suspension or mixture of the polymer material or monomer and humic acid and then to have coated the mixture onto the substrate by doctor blade coating or gravure printing because Lee teaches that such a method is successful in forming a film on a substrate for subsequent carbonization such that it will provide the desired and predictable result of forming a polymer film for carbonization and graphitization as desired by Katayama in view of Ozaki and El-shazly. As evidenced by McCarthy, shear is induced in coating processes such as doctor blade coating and gravure coating (0009). As described in the instant specification at page 16, lines 20-27, the HA molecules are oriented by inducing a shear stress such as by running a casting guide over the cast slurry. Therefore, in the process of Katayama in view of Ozaki and El-shazly and as evidenced by McCarthy, the process of applying the coating by doctor blade coating or by gravure coating is considered to provide an orientation-inducing stress field to align the humic acid molecules on the substrate because the coating methods provide induce shear as directed by the instant specification. Therefore, Katayama in view of Ozaki and El-shazly and as evidenced by McCarthy suggests mixing reduced humic acid with a carbon precursor polymer such as polyimide, polyamide, polyoxadiazole, polybenzooxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, and polybenzobisimidazole in a liquid to form a slurry or suspension and then for form a film from the slurry or suspension on a substrate under the influence of an orientation-inducing stress field. 
	As to the carbon yield of the polymers, as noted in the instant specification at page 10, lines 11-24, polymers such as polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, and polybenzobisimidazole typically have carbon yields greater than 50% by weight. Therefore, the polymers suggested to be used by Katayama in view of Ozaki and El-shazly are expected to provide carbon yields at least overlapping the claimed range since the instant specification indicates that they have carbon yields greater than 50% by weight. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, Katayama teaches that the carbonization process results in films having a weight retention with respect to the raw material film of 62% (Table 1), indicating that it is desirable to have films with a carbon yield of about 62% (where since the film retain 62% of their weight after carbonization the yield of carbon from the process would be 62%). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected polymers with optimal properties to provide a carbon yield of 62% by weight or higher because Katayama indicates that a weight retention of 62% is desirable and further by providing a high carbon yield it will be expected to provide the desired and predictable result of converting more material to the carbon film so as to provide the desired carbon film. Therefore, Katayama provides the suggestion of optimizing the polymers so as to have a carbon yield of 62% by weight or higher. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy do not teach the degree of graphitization of the film. 
Yamamoto teaches a carbon material having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, i.e. 0.337 nm (abstract). They teach that natural graphite has a lattice spacing of 3.354 angstroms in the C-axis direction and that the lattice spacing in artificial graphite decreases and comes close to 3.354 angstroms with an increase in the degree of graphitization (0033). They teach that the lattice spacing means a distance between plane lattices in the C-axis direction of the carbon material measured by X-ray diffraction (0032), such that the lattice spacing is considered to be the inter-graphene spacing, i.e. the distance between the graphene sheets in the thickness or C-axis direction of the graphite film. They teach that the degree of graphitization is likely to increase with a rise in heat treatment temperature and with an increase in heat treatment time (0033). They teach that artificial graphites have been used having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, indicating that the carbon in the film is graphitic due to the spacing (0032 and 0033). They teach one or at least two of carbon materials including calcined bodies of organic polymer compounds may be used which are obtained by graphitizing hydrocarbon compounds at a temperature of 1500°C to 3000°C (0033). They teach that when the graphitization temperature is 2000°C or above, the carbon materials have a lattice spacing of not more than 3.370 angstroms (0033).
From the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy have optimized the degree of graphitization to be greater than 90% because Yamamoto teaches that graphitizing organic polymers at a temperature of 2000°C or above provides an artificial graphite having a carbon atom content of not less than 98.0%, which is understood to provide a degree of graphitization of not less than 98.0% since 98% of the material has been converted to carbon having graphitic spacing, such that by heating the films at 2400°C, which is greater than 2000°C, it will be expected to provide the desired and predictable result of graphitizing the polymer film to have a degree of graphitization of not less than 98.0% so as to be within the range of instant claim 1. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As to the carbon yield of the graphitic film and the degree of graphitization, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1, the resulting graphitized film would be expected to have the claimed graphitization and the same carbon yield required by claims 1 and 22 since the film is formed by the same process using the same materials (as discussed in the 112(b) rejection above). According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
As to the concentration of humic acid in the mixture, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the carbon precursor polymer and humic acid in the resulting film to be within the claimed range to provide a film having the desired composition for subsequent carbonization and graphitization so as to provide a graphitic film having the desired properties and degree of graphitization. Additionally, since Ozaki teaches that combination of polymers including humic acid can be used to form the film to be carbonized, where one or two or more of the polymers are used, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that 100% humic acid could be successfully used to form the film or alternatively 100% of another polymer could be successfully used to form the film, since a film formed of one of the polymers is also acceptable, such that when mixing the polymers a range of humic acid ranging from 0-100% with the remainder one or more of the other polymer materials will also provide an acceptable mixture of polymers for forming the film to be carbonized and subsequently graphitized in the process of Katayama. Further, since the polymer film taught by Katayama includes only the polymer film, after drying or evaporation of the solvent the remaining materials will be the polymers such that when forming a film of 0-100% humic acid it will result in a film having a 0-100 weight % humic acid. Therefore, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggests forming a film having a humic acid concentration overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy renders the range of instant claim 1 obvious. Additionally, Ozaki provides an example where equal weights of two kinds of polymers are mixed to form a film (0092-0094), indicating that when forming a film of two polymers and equal amount of each polymer is acceptable such that it would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected 50 weight % humic acid and 50 weight % of another carbon precursor polymer with the anticipation of forming an acceptable film since Ozaki teaches mixing two polymers in an equal ratio. Therefore, from this, the resulting film will have 50 weight % humic acid and will therefore be within the range of instant claim 1. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggests using a weight percentage within the range of instant claim 1 their teachings anticipate the range.
As to providing a humic acid-filled precursor polymer composite film, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest forming a carbon precursor polymer or monomer liquid suspension or mixture of the polymer material or monomer and reduced humic acid, coating the mixture onto the substrate by doctor blade coating or gravure printing, and drying to remove the liquid or solvent to provide the film the resulting film is also expected to be a humic acid-filled precursor polymer composite film since the materials are mixed and then applied onto the substrate under the influence of an orientation-inducing stress field. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Since, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy provide the claimed process steps, the resulting film is also expected to be a humic acid-filled precursor polymer composite film. 
	Regarding claim 2, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. Katayama further teaches applying pressure to the polymeric film while heat treating the film for carbonization (abstract, 0025, 0067, and 0075).
	Regarding claim 3, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. Katayama further teaches compressing the graphitized film in the thickness direction after the graphitizing step (0109), such that the film is compressed after step (d) of thermally treating the carbonized composite film. 
Regarding claim 4, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. Katayama further teaches graphitizing the carbonized film at a temperature range of 2400°C or higher (0108), such that the graphitization temperature range overlaps the range of instant claim 4. Yamamoto further teaches that the degree of graphitization is likely to increase with a rise in heat treatment temperature and with an increase in heat treatment time (0033). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the graphitization temperature to be within the claimed range and the graphitization time so as to provide a film having the desired properties including degree of graphitization because Katayama indicates that a graphitization temperature of 2400°C or higher is suitable and Yamamoto indicates that the degree of graphitization increases with heat treatment time such that it will be expected to provide a desirable graphitic film. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 5, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. Katayama further teaches carbonizing the polymer film at a temperature range of 550°C and higher and 800°C or lower (0064), such that the carbonization temperature range is within the range of instant claim 5. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest using a carbonization temperature within the range of instant claim 5 their teachings anticipate the range.
Regarding claims 18 and 19, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. As discussed above, Katayama teaches graphitizing the carbonized film at a temperature range of 2400°C or higher (0108).  
	Yamamoto teaches a carbon material having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, i.e. 0.337 nm (abstract). They teach that natural graphite has a lattice spacing of 3.354 angstroms in the C-axis direction and that the lattice spacing in artificial graphite decreases and comes close to 3.354 angstroms with an increase in the degree of graphitization (0033). They teach that the lattice spacing means a distance between plane lattices in the C-axis direction of the carbon material measured by X-ray diffraction (0032), such that the lattice spacing is considered to be the inter-graphene spacing, i.e. the distance between the graphene sheets in the thickness or C-axis direction of the graphite film. They teach that the degree of graphitization is likely to increase with a rise in heat treatment temperature and with an increase in heat treatment time (0033). They teach that artificial graphites have been used having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, indicating that the carbon in the film is graphitic due to the spacing (0032 and 0033). They teach one or at least two of carbon materials including calcined bodies of organic polymer compounds may be used which are obtained by graphitizing hydrocarbon compounds at a temperature of 1500°C to 3000°C (0033). They teach that when the graphitization temperature is 2000°C or above, the carbon materials have a lattice spacing of not more than 3.370 angstroms (0033).
	From the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy to have graphitized the humic acid and carbon polymer precursor film at a temperature range of 2000°C or more and to have optimized the time of the heat treatment to provide the graphite film because Yamamoto teaches that such a temperature range is acceptable for forming artificial graphite films from materials such as organic polymers, where increasing the heat treatment time increases the graphitization, and that it will provide an inter-graphene spacing of not more than 0.337 nm, such that it will provide the desired and predictable result of graphitizing the polymer film as desired by Katayama with a spacing closer to that of natural graphite compared to lower graphitization temperatures, such that the graphitization temperature overlaps the range of claim 19 and the inter-graphene spacing overlaps the ranges of claims 18 and 19. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	It is noted that Yamamoto suggests heating at a temperature of 2000°C or more, however, according to MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, since 2000°C or more is considered to be close to 2000°C or less, i.e. heating at 2000°C would be expected to provide the same results as heating at 1999°C, the range suggested by Yamamoto is considered to render the range of claim 18 obvious. 
	Further, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1 and graphitizing at a temperature close to the range of claim 18 and overlapping the range of instant claim 19, the resulting graphitized film would be expected to have the claimed inter-graphene spacing, thermal conductivity, electrical conductivity, physical density, and/or tensile strength required by claims 18 and 19 since the film is formed by the same process. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Additionally, since the heat treatment is performed for the purposes of graphitizing the film and Yamamoto teaches that the degree of graphitization depends on the temperature and time of the process, where the spacing decreases with increasing degree of graphitization, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the graphitization temperature for the polymer film to be within the range of instant claims 18 and 19 to provide the desired degree of graphitization and inter-graphene spacing. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1. Katayama further teaches graphitizing the carbonized film at a temperature range of 2400°C or higher (0108), such that the graphitization temperature range overlaps the range of instant claim 20. Katayama further teaches that to inhibit breakage of the film, a total of the tensile strength and tension by friction applied to the film is 0.9 kgf/cm2 or higher and 420 kgf/cm2 or lower, where the maximum is determined to transport the film while preventing breakage and elongation of the film caused by excess tension (0104), indicating that the graphitic film can withstand a tensile force of 420 kgf/cm2 or about 41.2 MPa. From this, the graphitic film is considered to have a tensile strength ranging up to about 41.2 MPa since it can withstand such a force without breakage, suggesting that a graphitic film formed by graphitizing polymeric material can result in a film having a tensile strength that overlaps the range of instant claim 20. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, while they do not teach the inter-graphene spacing, thermal conductivity, or electrical conductivity, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest forming the film using the process of claim 1 with one of the claimed carbon precursor polymers and reduced humic acid and using a graphitization temperature overlapping the range of instant claim 20, the resulting film is also expected to meet the claimed requirements of inter-graphene spacing, thermal conductivity, electrical conductivity, physical density and/or tensile strength. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 21 and 22, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1, where the suggestion is to form the film so that it has a degree of graphitization of greater than 90% so as to be within the range of instant claim 22. As discussed above, Katayama teaches graphitizing the carbonized film at a temperature range of 2400°C or higher (0108).
	Yamamoto teaches a carbon material having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, i.e. 0.337 nm (abstract). They teach that natural graphite has a lattice spacing of 3.354 angstroms in the C-axis direction and that the lattice spacing in artificial graphite decreases and comes close to 3.354 angstroms with an increase in the degree of graphitization (0033). They teach that the lattice spacing means a distance between plane lattices in the C-axis direction of the carbon material measured by X-ray diffraction (0032), such that the lattice spacing is considered to be the inter-graphene spacing, i.e. the distance between the graphene sheets in the thickness or C-axis direction of the graphite film. They teach that the degree of graphitization is likely to increase with a rise in heat treatment temperature and with an increase in heat treatment time (0033). They teach that artificial graphites have been used having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, where the carbon is understood to be graphitic due to the spacing (0032 and 0033). They teach one or at least two of carbon materials including calcined bodies of organic polymer compounds may be used which are obtained by graphitizing hydrocarbon compounds at a temperature of 1500°C to 3000°C (0033). They teach that when the graphitization temperature is 2000°C or above, the carbon materials have a lattice spacing of not more than 3.370 angstroms (0033).
From the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the films formed by Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy have an inter-graphene spacing of not more than 0.337 nm because Yamamoto teaches that graphitizing organic polymers at a temperature of 2000°C or above provides an artificial graphite having an inter-graphene spacing of not more than 0.337 nm, such that by heating the films at 2400°C, which is greater than 2000°C, it will provide the desired and predictable result of graphitizing the polymer film to have an inter-graphene spacing of not more than 0.337 nm, such that the inter-graphene spacing overlaps the range of claim 21. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	As to the mosaic spread, as indicated by pg. 20, lines 1-11 of the instant specification, a mosaic spread of 0.2-0.4 is obtained with a heat treatment temperature of no less than 2500°C, a spread of 0.4-0.7 is obtained with a highest heat treatment temperature between 2200°C and 2500°C, and a spread of 0.7-1.0 is obtained if the highest heat treatment temperature is between 2000 and 2200°C. Therefore, since the graphitization temperature taught by Katayama ranges from 2400°C or higher, the resulting mosaic spread is expected to have a range of 0.7 or less since a temperature of 2400°C would fall in the range of 2200°C and 2500°C to provide a minimum mosaic spread of 0.4-0.7 such that the maximum spread would be 0.7. Therefore, the mosaic spread in the process of Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy overlaps the range of claim 21. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1, the resulting graphitized film would be expected to have the claimed inter-graphene spacing, mosaic spread, and graphitization required by claim 21 since the film is formed by the same process. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 23, Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest the limitations of instant claim 1, where the suggestion is to form a film having a degree of graphitization of greater than 90% so as to be within the range of instant claim 23.
While they do not specifically teach the mosaic spread, as indicated by pg. 20, lines 1-11 of the instant specification, a mosaic spread of 0.2-0.4 is obtained with a heat treatment temperature of no less than 2500°C, a spread of 0.4-0.7 is obtained with a highest heat treatment temperature between 2200°C and 2500°C, and a spread of 0.7-1.0 is obtained if the highest heat treatment temperature is between 2000 and 2200°C. Therefore, since the graphitization temperature taught by Katayama ranges from 2400°C or higher, the resulting mosaic spread is expected to have a range of 0.7 or less since a temperature of 2400°C would fall in the range of 2200°C and 2500°C to provide a minimum mosaic spread of 0.4-0.7 such that the maximum spread would be 0.7. Therefore, the mosaic spread in the process of Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy overlaps the range of claim 23. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1, the resulting graphitized film would be expected to have the claimed degree of graphitization and/or mosaic spread required by claim 23 since the film is formed by the same process. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	

Claims 12-16, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, US 2015/0044364 A1 in view of Ozaki, US 2011/0243830 A1, El-shazly, “Reduced Humic Acid Nanosheets and its Uses as Nanofiller”, 2015, and Lee, US 2012/0021250 A1 and as evidenced by McCarthy, US 2013/0141774 A1.
Regarding claims 12, Katayama teaches a process for producing a graphitic film (forming a carbonaceous film and a graphite film, title, abstract, and 0025) comprising the steps of:
(a) forming a polymeric film from at least one polymer selected from polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, poly(paraphenylene vinylene), polybenzimidazole, polybenzobisimidazole (0025 and 0033), where the example of film preparation results in a mixed solution of preliminary polymer materials and a solvent, which is then applied to an aluminum foil or solid substrate (0127),
(b) where the films are then dried (0128), indicating that the liquid is removed to form the polymer film
(c) carbonizing the precursor polymer composite film, or polymerizing said monomer and 15then carbonizing the precursor polymer composite film, at a carbonization temperature of at least 300°C to obtain a carbonized composite film (carbonizing the polymer film, i.e. precursor polymer composite film, at a temperature of 550°C or higher and 800°C and lower, 0025 and 0064); and
(d) thermally treating the carbonized composite film at a final graphitization temperature higher than 1,500°C to obtain the graphitic film (forming a graphite film by heat-treating the carbonaceous film at a temperature of 2400°C or higher, 0025 and 0108).
Therefore, the carbonization and graphitization temperatures are within the ranges of instant claim 1. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama teaches using a carbonization and graphitization temperature within the range of instant claim 1 their teachings anticipate the range.
Katayama does not teach mixing humic acid with the carbon precursor polymer or monomer. 
	Ozaki teaches forming a carbon catalyst by heating a raw material containing resin and a metal to carbonize the resin so that a carbon catalyst is obtained (abstract). They teach a raw material-preparing step, a carbonizing step, a metal removing step, and a heat-treatment step (0033). They teach that in the raw material-preparing step, a raw material containing a resin and a metal is prepared where the resin is a polymer material that can be carbonized (0034). They teach that the resin includes polyimidazole, humic acid, polyimide, polyvinylidene chloride, polyacrylonitrile, poly(furfuryl alcohol), and polyvinyl alcohol among others, where one, two, or more kinds may be used in combination (0034). They teach preparing the raw material by mixing the resin and metal where the mixing can include solvent mixing (0048), indicating that the raw materials, i.e. polymer and metal will be mixed in solvent. They teach carbonizing the raw material at a temperature of 300°C to 1500°C (0050-0051), indicating that the material carbonizes within the temperature range of Katayama. Therefore, Ozaki teaches that mixtures of humic acid and polymers such as polyvinylidene chloride, polyvinyl alcohol, poly(furfuryl alcohol), polyacrylonitrile, polyimide and polyimidazole are capable of carbonizing.
From the teachings of Ozaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama to have mixed humic acid with the other carbon precursor polymers (i.e., polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, poly(paraphenylene vinylene), polybenzimidazole, polybenzobisimidazole) to form a solution or suspension of the polymer materials followed by applying the mixture to the substrate for drying and subsequent carbonizing and graphitizing because Ozaki teaches that mixtures of humic acid, polyvinylidene chloride, polyvinyl alcohol, and the polymers taught by Katayama are capable of carbonizing as desired by Katayama as a preceding step to graphitization such that it will provide the desired and predictable result of providing a carbonized film. Therefore, Katayama in view of Ozaki suggest mixing humic acid with one of the claimed carbon precursor polymers.
Katayama in view of Ozaki do not teach the chemical composition of humic acid.
	El-shazly teaches reducing humic acid extracted from leonardite (abstract). They teach that humic acid derived from leonardite is considered as low cost and a readily available source of functionalized graphene platelets (pg. 86, Introduction). They teach that reduced humic acid has more ordered carbon atoms than untreated humic acid where the graphitic structure has more quality and a higher crystal quality than that for the humic acid where humic acid has more disordered carbon atoms (pg. 89, Raman Analysis). They teach that the process provides a low temperature and cost-effective approach to synthesize graphene oxide-like nanosheets using humic acid extracted from leonardite (pg. 90, Conclusion).
	From the teachings of El-shazly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama in view of Ozaki to have used reduced humic acid in the polymer mixture because El-shazly teaches that it has a higher quality graphitic structure and higher crystal quality such that it will be expected to provide humic acid that is closer to the desired graphitic structure. Therefore, in the process of Katayama in view of Ozaki and El-shazly, the humic acid is selected from reduced humic acid. 
Katayama in view of Ozaki and El-shazly do not teach forming the film on the substrate under the influence of an orientation-inducing stress field to align the humic acid molecules.
	Lee teaches a method of preparing a carbon thin film (abstract). They teach a method of preparing a carbon film by forming a polymer layer on a substrate by using a coating process, forming a protective layer on the polymer layer, and heat-treating the substrate to form a carbon thin film on the substrate (0009-0012). They teach that Step 1A includes providing a first mixture including the polymer and a solvent or a second mixture including a precursor of the polymer and solvent to the substrate by using a coating process (0075), indicating that a slurry or suspension of a carbon precursor polymer or a monomer and a liquid is formed since it is a mixture of the materials such that it is expected to form a suspension. They teach coating the mixture by methods including doctor blade coating or gravure printing (0077). They teach soft baking to remove the solvent contained in the first mixture and/or the second mixture (0079), indicating that the films are dried since the solvent is removed. They then teach carbonizing the film after forming the protective layer in an inert atmosphere in the temperature range of 600°C to 1500°C (0083 and 0088-0090). 
	From the teachings of Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki and El-shazly to have formed a carbon precursor polymer or monomer liquid suspension or mixture of the polymer material or monomer and reduced humic acid and then to have coated the mixture onto the substrate by doctor blade coating or gravure printing because Lee teaches that such a method is successful in forming a film on a substrate for subsequent carbonization such that it will provide the desired and predictable result of forming a polymer film for carbonization and graphitization as desired by Katayama in view of Ozaki. As evidenced by McCarthy, shear is induced in coating processes such as doctor blade coating and gravure coating (0009). As described in the instant specification at page 16, lines 20-27, the HA molecules are oriented by inducing a shear stress such as by running a casting guide over the cast slurry. Therefore, in the process of Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy, the process of applying the coating by doctor blade coating or by gravure coating is considered to provide an orientation-inducing stress field to align the humic acid molecules on the substrate because the coating methods provide induce shear as directed by the instant specification. Therefore, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggests mixing reduced humic acid with a carbon precursor polymer or monomer, i.e. polymer to be carbonized or monomer to be polymerized to be carbonized, in a liquid to form a slurry or suspension and then for form a film from the slurry or suspension on a substrate under the influence of an orientation-inducing stress field.
As to the carbon yield of the polymers, as noted in the instant specification at page 10, lines 11-24, polymers such as polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, and polybenzobisimidazole typically have carbon yields greater than 50% by weight. Therefore, the polymers suggested to be used by Katayama in view of Ozaki and El-shazly are expected to provide carbon yields at least overlapping the claimed range since the instant specification indicates that they have carbon yields greater than 50% by weight. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, Katayama teaches that the carbonization process results in films having a weight retention with respect to the raw material film of 62% (Table 1), indicating that it is desirable to have films with a carbon yield of about 62% (where since the film retain 62% of their weight after carbonization the yield of carbon from the process would be 62%). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected polymers with optimal properties to provide a carbon yield of 62% by weight or higher because Katayama indicates that a weight retention of 62% is desirable and further by providing a high carbon yield it will be expected to provide the desired and predictable result of converting more material to the carbon film so as to provide the desired carbon film. Therefore, Katayama provides the suggestion of optimizing the polymers so as to have a carbon yield of 62% by weight or higher. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to the concentration of humic acid in the mixture, Ozaki provides an example where equal weights of two kinds of polymers are mixed to form a film (0092-0094), indicating that when forming a film of two polymers and equal amount of each polymer is acceptable such that it would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected 50 weight % reduced humic acid and 50 weight % of the carbon polymer precursor with the anticipation of forming an acceptable film since Ozaki teaches mixing two polymers in an equal ratio. Further, since the polymer film taught by Katayama includes only the polymer film, after drying or evaporation of the solvent the remaining materials will be the polymers such that when forming a film of 50% by weight reduced humic acid it will result in a film having a 50 weight % reduced humic acid. Therefore, from this, the resulting film will have 50 weight % reduced humic acid. While the claim requires a weight fraction to 60% to 90%, according to MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). Therefore, since Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggests using a weight percentage of 50% humic acid, the weight percentage is so close to the claimed range as to expect similar results. Additionally, according to MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to the carbon yield of the graphitic film, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1, the resulting graphitized film would be expected to have the claimed carbon yield required by claim 12 since the film is formed by the same process using the same materials (as discussed in the 112(b) rejection above). According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
 Regarding claim 13, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 12. Katayama further teaches applying pressure to the polymeric film while heat treating the film for carbonization (abstract, 0025, 0067, and 0075).
	Regarding claim 14, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 12. Katayama further teaches compressing the graphitized film in the thickness direction after the graphitizing step (0109), such that the film is compressed after step (d) of thermally treating the carbonized composite film. 
	Regarding claim 15, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 12. Katayama further teaches that the carbon precursor is polyamide or polyimide (0033-0034). 
Regarding claim 16, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 12. As discussed above for claim 12, Lee teaches that Step 1A includes providing a first mixture including the polymer and a solvent or a second mixture including a precursor of the polymer and solvent to the substrate by using a coating process (0075), indicating that a slurry or suspension of a carbon precursor polymer or a monomer and a liquid is formed since it is a mixture of the materials such that it is expected to form a suspension. Lee teaches that if the second mixture of the precursor of the polymer is used, the precursor is polymerized during a soft baking process (0075). Therefore, from the teachings of Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the polymer or polymer precursor liquid suspension or mixture and then to have coated the mixture onto the substrate because Lee teaches that such a method is successful in forming a film on a substrate for subsequent carbonization. Further since Lee indicates that when forming the second mixture of the polymer precursor the precursor is subsequently polymerized, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the polymer precursor is a monomer or oligomer of the polymer because it will be polymerized to form the polymer and polymers result from the polymerization of monomers or oligomers. Therefore, in the method of Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy the carbon precursor material will be selected from a monomer or oligomer when forming the second mixture and a polymer when forming the first mixture.
Regarding claim 28, Katayama teaches a process for producing a graphitic film (forming a carbonaceous film and a graphite film, title, abstract, and 0025) comprising the steps of:
(a) forming a polymeric film from at least one polymer selected from polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole (0025 and 0033), where the example of film preparation results in a mixed solution of preliminary polymer materials and a solvent, which is then applied to an aluminum foil or solid substrate (0127),
(b) where the films are then dried (0128), indicating that the liquid is removed to form the polymer film
(c) carbonizing the precursor polymer composite film, or polymerizing said monomer and 15then carbonizing the precursor polymer composite film, at a carbonization temperature of at least 300°C to obtain a carbonized composite film (carbonizing the polymer film, i.e. precursor polymer composite film, at a temperature of 550°C or higher and 800°C and lower, 0025 and 0064); and
(d) thermally treating the carbonized composite film at a final graphitization temperature higher than 1,250°C to obtain the graphitic film (forming a graphite film by heat-treating the carbonaceous film at a temperature of 2400°C or higher, 0025 and 0108).
Therefore, the carbonization and graphitization temperatures are within the ranges of instant claim 1. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama teaches using a carbonization and graphitization temperature within the range of instant claim 1 their teachings anticipate the range.
Katayama does not teach mixing humic acid with the carbon precursor polymer or monomer. 
	Ozaki teaches forming a carbon catalyst by heating a raw material containing resin and a metal to carbonize the resin so that a carbon catalyst is obtained (abstract). They teach a raw material-preparing step, a carbonizing step, a metal removing step, and a heat-treatment step (0033). They teach that in the raw material-preparing step, a raw material containing a resin and a metal is prepared where the resin is a polymer material that can be carbonized (0034). They teach that the resin includes polyimidazole, humic acid, polyimide, among others, where one, two, or more kinds may be used in combination (0034). They teach preparing the raw material by mixing the resin and metal where the mixing can include solvent mixing (0048), indicating that the raw materials, i.e. polymer and metal will be mixed in solvent. They teach carbonizing the raw material at a temperature of 300°C to 1500°C (0050-0051), indicating that the material carbonizes within the temperature range of Katayama. Therefore, Ozaki teaches that mixtures of humic acid and polymers such as polyimide and polyimidazole are capable of carbonizing.
	From the teachings of Ozaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama to have mixed humic acid with other polymer materials to form a solution or suspension of the polymer materials followed by applying the mixture to the substrate for drying and subsequent carbonizing and graphitizing because Ozaki teaches that mixtures of humic acid and the polymers taught by Katayama are capable of carbonizing as desired by Katayama as a preceding step to graphitization such that it will provide the desired and predictable result of providing a carbonized film.
	Katayama in view of Ozaki do not teach the chemical composition of humic acid.
	El-shazly teaches reducing humic acid extracted from leonardite (abstract). They teach that humic acid derived from leonardite is considered as low cost and a readily available source of functionalized graphene platelets (pg. 86, Introduction). They teach that reduced humic acid has more ordered carbon atoms than untreated humic acid where the graphitic structure has more quality and a higher crystal quality than that for the humic acid where humic acid has more disordered carbon atoms (pg. 89, Raman Analysis). They teach that the process provides a low temperature and cost effective approach to synthesize graphene oxide-like nanosheets using humic acid extracted from leonardite (pg. 90, Conclusion).
	From the teachings of El-shazly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Katayama in view of Ozaki to have used reduced humic acid in the polymer mixture because El-shazly teaches that it has a higher quality graphitic structure and higher crystal quality such that it will be expected to provide humic acid that is closer to the desired graphitic structure. Therefore, in the process of Katayama in view of Ozaki and El-shazly, the humic acid is selected from reduced humic acid. 
	Katayama in view of Ozaki and El-shazly do not teach forming the film on the substrate under the influence of an orientation-inducing stress field to align the humic acid molecules.
	Lee teaches a method of preparing a carbon thin film (abstract). They teach a method of preparing a carbon film by forming a polymer layer on a substrate by using a coating process, forming a protective layer on the polymer layer, and heat-treating the substrate to form a carbon thin film on the substrate (0009-0012). They teach that Step 1A includes providing a first mixture including the polymer and a solvent or a second mixture including a precursor of the polymer and solvent to the substrate by using a coating process (0075), indicating that a slurry or suspension of a carbon precursor polymer or a monomer and a liquid is formed since it is a mixture of the materials such that it is expected to form a suspension. They teach coating the mixture by methods including doctor blade coating or gravure printing (0077). They teach soft baking to remove the solvent contained in the first mixture and/or the second mixture (0079), indicating that the films are dried since the solvent is removed. They then teach carbonizing the film after forming the protective layer in an inert atmosphere in the temperature range of 600°C to 1500°C (0083 and 0088-0090). 
	From the teachings of Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki and El-shazly to have formed a carbon precursor polymer or monomer liquid suspension or mixture of the polymer material or monomer and humic acid and then to have coated the mixture onto the substrate by doctor blade coating or gravure printing because Lee teaches that such a method is successful in forming a film on a substrate for subsequent carbonization such that it will provide the desired and predictable result of forming a polymer film for carbonization and graphitization as desired by Katayama in view of Ozaki and El-shazly. As evidenced by McCarthy, shear is induced in coating processes such as doctor blade coating and gravure coating (0009). As described in the instant specification at page 16, lines 20-27, the HA molecules are oriented by inducing a shear stress such as by running a casting guide over the cast slurry. Therefore, in the process of Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy, the process of applying the coating by doctor blade coating or by gravure coating is considered to provide an orientation-inducing stress field to align the humic acid molecules on the substrate because the coating methods provide induce shear as directed by the instant specification. Therefore, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggests mixing reduced humic acid with a carbon precursor polymer or monomer, i.e. polymer to be carbonized or monomer to be polymerized to be carbonized, in a liquid to form a slurry or suspension and then for form a film from the slurry or suspension on a substrate under the influence of an orientation-inducing stress field.
As to the carbon yield of the polymers, as noted in the instant specification at page 10, lines 11-24, polymers such as polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, and polybenzobisimidazole typically have carbon yields greater than 50% by weight. Therefore, the polymers suggested to be used by Katayama in view of Ozaki and El-shazly are expected to provide carbon yields at least overlapping the claimed range since the instant specification indicates that they have carbon yields greater than 50% by weight. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, Katayama teaches that the carbonization process results in films having a weight retention with respect to the raw material film of 62% (Table 1), indicating that it is desirable to have films with a carbon yield of about 62% (where since the film retain 62% of their weight after carbonization the yield of carbon from the process would be 62%). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected polymers with optimal properties to provide a carbon yield of 62% by weight or higher because Katayama indicates that a weight retention of 62% is desirable and further by providing a high carbon yield it will be expected to provide the desired and predictable result of converting more material to the carbon film so as to provide the desired carbon film. Therefore, Katayama provides the suggestion of optimizing the polymers so as to have a carbon yield of 62% by weight or higher. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to the concentration of humic acid in the mixture, Ozaki provides an example where equal weights of two kinds of polymers are mixed to form a film (see fore .g. 0092-0094), indicating that when forming a film of two polymers and equal amount of each polymer is acceptable such that it would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected 50 weight % humic acid and 50 weight % of one of the other polymers suggested by Katayama and Ozaki with the anticipation of forming an acceptable film since Ozaki teaches mixing two polymers in an equal ratio. Further, since the polymer film taught by Katayama includes only the polymer film, after drying or evaporation of the solvent the remaining materials will be the polymers such that when forming a film of 50 weight % humic acid it will result in a film having a 50 weight % humic acid. Therefore, from this, the resulting film will have 50 weight % humic acid and will therefore be within the range of instant claim 28. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggests using a weight percentage within the range of instant claim 28 their teachings anticipate the range.
As to the carbon yield of the graphitic film, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 1, the resulting graphitized film would be expected to have the claimed carbon yield required by claim 28 since the film is formed by the same process using the same materials (as discussed in the 112(b) rejection above). According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Regarding claim 29, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 28. Katayama further teaches applying pressure to the polymeric film while heat treating the film for carbonization, such that the film is compressed during while carbonizing (abstract, 0025, 0067, and 0075).
	Regarding claim 30, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 28. Katayama further teaches compressing the graphitized film in the thickness direction after the graphitizing step (0109), such that the film is compressed after step (d) of thermally treating the carbonized composite film. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy as applied to claim 12 above, and further in view of Yamamoto, US 2014/0335420 A1.
	Regarding claim 17, Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy suggest the limitations of instant claim 12, where they suggest using a mixture of reduced humic acid and a carbon precursor material.
	They do not teach the degree of graphitization.
Yamamoto teaches a carbon material having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, i.e. 0.337 nm (abstract). They teach that natural graphite has a lattice spacing of 3.354 angstroms in the C-axis direction and that the lattice spacing in artificial graphite decreases and comes close to 3.354 angstroms with an increase in the degree of graphitization (0033). They teach that the lattice spacing means a distance between plane lattices in the C-axis direction of the carbon material measured by X-ray diffraction (0032), such that the lattice spacing is considered to be the inter-graphene spacing, i.e. the distance between the graphene sheets in the thickness or C-axis direction of the graphite film. They teach that the degree of graphitization is likely to increase with a rise in heat treatment temperature and with an increase in heat treatment time (0033). They teach that artificial graphites have been used having a carbon atom content of not less than 98.0% in terms of mass and a lattice spacing of not more than 3.370 angstroms, indicating that the carbon in the film is graphitic due to the spacing (0032 and 0033). They teach one or at least two of carbon materials including calcined bodies of organic polymer compounds may be used which are obtained by graphitizing hydrocarbon compounds at a temperature of 1500°C to 3000°C (0033). They teach that when the graphitization temperature is 2000°C or above, the carbon materials have a lattice spacing of not more than 3.370 angstroms (0033).
From the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Katayama in view of Ozaki, El-shazly, and Lee and as evidenced by McCarthy have optimized the degree of graphitization to be greater than 90% because Yamamoto teaches that graphitizing organic polymers at a temperature of 2000°C or above provides an artificial graphite having a carbon atom content of not less than 98.0%, which is understood to provide a degree of graphitization of not less than 98.0% since 98% of the material has been converted to carbon, such that by heating the films at 2400°C, which is greater than 2000°C, it will be expected to provide the desired and predictable result of graphitizing the polymer film to have a degree of graphitization of not less than 98.0% so as to be within the range of instant claim 17. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, since Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto and as evidenced by McCarthy suggest performing the same processing steps as claim 12, the resulting graphitized film would be expected to have the claimed graphitization required by claim 17 since the film is formed by the same process. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered. 
In light of the amendment to claim 15, the previous 112(b) rejection is withdrawn. It is noted that in light of the amendments to claims 1, 12, and 28, new 112(b) rejections have been made.
Regarding Applicant’s arguments over the carbon yield of the film, as discussed in the rejections above, since Katayama provides carbon precursor polymers meeting the claimed requirements, which the instant specification indicates have carbon yields greater than 50%, and Katayama suggests that it is desirable to have carbon yields of 62% or higher, where the combination of Katayama in view of Ozaki, El-shazly, Lee, and Yamamoto as evidenced by McCarthy provides the process of claim 1 and Katayama n view of Ozaki, El-shazly, and Lee as evidenced by McCarthy provides the processes of claims 12 and 28, the resulting graphitic film is also expected to have a carbon yield of greater than 50%. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718